Citation Nr: 1022422	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic lung 
disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of squamous cell carcinoma of the right true vocal 
cord as caused by VA medical treatment or examination in 2003 
and 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1967 to January 1969.

The case is before the Board on appeal from an April 2005 
rating decision by the Houston, Texas, regional office (RO) 
of the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held there before the undersigned in March 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims remaining in appellate status were previously 
remanded in April 2008.  The directives of that remand were 
completed.  In response to Veterans Claims Assistance Act of 
2000 (VCAA) notice letters, the Veteran submitted information 
that he was denied disability benefits from the Social 
Security Administration (SSA).  VA has not sought these 
records.  VA has a duty to obtain identified Federal records, 
such as SSA records.  Therefore, the Board finds that the 
AMC/RO must seek to obtain any existent SSA records upon 
remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see 
also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding 
that VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact SSA and 
obtain a copy of any decision(s) 
regarding the Veteran's claim for 
disability benefits, as well as any 
medical records in its possession.

2.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of 
the relevant evidence of record and all 
governing legal authority.  If either 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this remand is to obtain further evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.



The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


